DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/16/2021 and 06/24/2021 have been considered by the examiner.
Response to Amendment
The amendment filed 04/26/2021 has been entered. Claims, 1-20 are remains pending in the applications. Claims 7, 15, and 18-19 are amended. Claim 20 is withdrawn.
Response to Arguments
Applicant’s argument filed on 04/26/2021 with respect to the rejections of claims 1-6, 9-11, and 15-16 under 35 U.S.C. 102 and the rejections of claims 7-8 and 12-14 under 35 U.S.C. 103 have been fully considered and are persuasive. Specifically, Applicant’s argument that the previously cited prior art did not teach any cap extending from the collar and holding a second piercing member due to combining different embodiments into one device to anticipate the claimed invention, the prior art fails to teach the second piercing member is held by the cap. Therefore, the rejection has been withdrawn. Accordingly, this action is second non-final rejection. Upon further consideration, a new ground(s) of rejection is made in view of Mosler, Howson, Bayliss, and Hagrove et al.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-6, 9-11, and 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mosler et al (US 20110087164, hereinafter 'Mosler').
Regarding claim 1, Mosler disclose a reconstitution device (figure 1-5b, fluid transfer device 100) comprising: 
a body (figure 1, housing 99); 
a first piercing member (figure 2b, second piercing member 104) located at a first end of the body (figure 2b, second end 103); 
a receptacle (see examiners annotated figure 2b, receptacle), is located at a second end of the body, the receptacle including 
a collar (figure 3b, attachment means 112) configured to engage a vial ([0092] The piercing assemblies may have one or a plurality of attachment fingers (111a) with attachment means (112) proximal to the attachment finger distal end for securing to a container, such as a vial or IV bag port), and 
a cap (see examiners annotated figure 2b, cap) extending from the collar and holding a second piercing member (figure 2b, first piercing member 102), wherein the second piercing member is disposed within the collar (see examiner’s annotated figure 2b, the second piercing member is disposed within the collar); 
a first fluid pathway (figure 2b, fluid conduit 106) formed within and extending from the first piercing member to the second piercing member ([0092] The fluid conduit(s) of the second piercing member open proximal to distal end (109) and provide one-way fluid communication from the first piercing member to the second piercing member); and 


    PNG
    media_image1.png
    823
    809
    media_image1.png
    Greyscale

Regarding claim 2, Mosler discloses wherein the cap is formed integrally with the collar is formed integrally with the collar (see examiner’s annotated figure above, the cap and collar are integrally structured).
Regarding claim 3, Molser discloses the collar is cylindrical (see figure 1) and is configured to concentrically engage the vial ([0092] The piercing assemblies may have one or a plurality of attachment fingers (111a) with attachment means (112) proximal to the attachment finger distal end for securing to a container, such as a vial or IV bag port).
Regarding claim 4, Mosler discloses wherein the collar engages the vial, such that the second piercing member extends into the vial, and such that the second piercing member is placed in fluid communication with the vial (see figure 4b, the first container 113 is engaged to the collar. Once the first piercing member 102 penetrate the sealing member of the first container 113, the first piercing member 102 would be in fluid communication with the vial).
	Regarding claim 5, Mosler discloses wherein the first piercing member is configured pierce an intravenous (“IV”) bag port ([0092] both piercing assemblies (second member 104 and first piercing member 102) is configured to connect with a container, such as a vial or IV bag port). Such that the first piercing member is placed in fluid communication with the IV bag port.
	Regarding claim 6, Mosler discloses wherein the second fluid pathway forms a vent conduit (figure 3b, vent conduit 105).
	Regarding claim 9, Mosler discloses wherein the vial is initially sealed under a vacuum ([0090] the transfer may be used in connection with the transfer of a fluid into a container in which there is a vacuum).
	Regarding claim 10, Mosler discloses a reconstitution system comprising: 
a drug vial (figure 4b, container 113); 
a fluid container (figure 4b, container 114); and 

a body (figure 1, housing 99; 
a first piercing member (figure 2b, second piercing member 104) located at a first end of the body (figure 2b, second end 103);
a receptacle (see examiner’s annotated figure 2b above, receptacle) located at a second end of the body, the receptacle including 
a collar (figure 3b, attachment means 112) configured to engage a vial ([0092] The piercing assemblies may have one or a plurality of attachment fingers (111a) with attachment means (112) proximal to the attachment finger distal end for securing to a container, such as a vial or IV bag port), and 
a cap (see examiners annotated figure 2b, cap) extending from the collar and holding a second piercing member (figure 2b, first piercing member 102), 
wherein the second piercing member is disposed within the collar (see examiner’s annotated figure 2b, the second piercing member is disposed within the collar);  
a first fluid pathway (figure 2b, fluid conduit 106) formed within and extending from the first piercing member to the second piercing member ([0092] The fluid conduit(s) of the second piercing member open proximal to distal end (109) and provide one-way fluid communication from the first piercing member to the second piercing member); and 
a second fluid pathway (figure 2b, vent conduit 105) formed within and extending from the second piercing member to a portion of the body between the first piercing member and the second piercing member (see figure 3b, the vent conduit 105 disposed in the body and the first piercing member 102).
Regarding claim 11, Mosler discloses wherein the first piercing member extends into the fluid container (see figure 4a-5b, piercing members extends into the fluid containers 114), and wherein the collar engages the drug vial such that the second piercing member extends into the drug vial (see figure 4a-5b, the piercing member extends into the drug vial 113), and such that the fluid container is placed in fluid communication with the drug vial via the first fluid pathway (see figure 4b, the first container 113 is engaged to the collar, which allows the first piercing member 102 is in fluid communication with the vial).
	Regarding claim 15, Mosler discloses wherein the drug vial contains one of a pharmaceutical agent or a nutrition supplement ([0093] second container contains a second media (115) for example a solid drug form). 
Regarding claim 16, Mosler discloses that the drug can be stored in the container under vacuum. [0093] the procedure is the same up to the initial use state where a predetermined partial vacuum in the second media container).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7-8, and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mosler in view of Howson et al (US 4,834,152, hereinafter 'Howson').
Regarding claim 7, Mosler teaches the device according to Claim 1. 

Howson teaches the reconstitution device (figures 1-3, sealing transfer apparatus 7) includes a removable plug (figure 1-2, plug 48) fitted within the second fluid pathway (figure 3, vent passage 37) at the portion of the body (col.4 lines 41-42, plug 48 is provided for insertion into the vent outer port) between the first piercing member and the second piercing member.
Howson provides a removable plug fitted within the second fluid pathway at the portion of the body in order to provide a seal at the second fluid pathway (col. 4 lines 44-45). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Mosler to incorporate the teachings of Howson and provide a plug fitted within the second fluid pathway at the portion of the body between the first piercing member and the second piercing member.
Regarding claim 8, Mosler teaches the device according to Claim 7.
Mosler does not teach wherein the removable plug forms a hermetic seal with the portion of the body between the first piercing member and the second piercing member.
Howson further teaches the removable plug (figures 1-2, plug 48) forms a hermetic seal (col. 4 lines 44-45), with the portion of the body between the first piercing member and the second piercing member.
Howson provides a removable plug to a reconstitution device (figures 1-3, sealing transfer apparatus 7) to form a seal in order to prevent transferring of content of vial (figure 4, vial 10) to other container (figure 4, syringe 35) (col 4 lines 61-66, Howson teaches the content of vial can be transferred when vent 37 allows air to enter vial 10 thus preventing a vacuum from forming. Therefore, the removable cap forming a seal does not allow air to enter vial 10 and create vacuum, and the vacuum 
Regarding claim 12, Mosler teaches the device according to Claim 11.
Mosler does not teach a plug disposed along the portion of the body between the first piercing member and the second piercing member.
Howson further teaches the reconstitution system comprising a plug (figure 1-2, plug 48) disposed along the portion of the body between the first piercing member (figure 3, port 30) and the second piercing member (figure 3, port 39).
Howson provides a plug disposed along the portion of the body between the first piercing member and the second piercing member in order to provide a seal at the second fluid pathway (col. 4 lines 44-45). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Mosler to incorporate the teachings of Howson and provide a plug fitted within the second fluid pathway at the portion of the body between the first piercing member and the second piercing member.
Regarding claim 13, the device of Mosler, modified by Howson, teaches the device according to Claim 12.
Mosler teaches the drug vial is placed in fluid communication with an external environment vial the second fluid pathway ([0092] vent conduit 105 provide fluid communication with the ambient surrounding the device).
Mosler does not teach the device comprises a removable plug.
Howson further teaches the plug is removable (col. 4 line 57, vent plug 48 is also removed), and wherein, responsive to the plug being removed, the drug vial is placed in fluid communication with an 
Howson provides a removable plug to a reconstitution device (figures 1-3, sealing transfer apparatus 7) to control the transferring of content of vial (figure 4, vial 10) to other container (figure 4, syringe 35) (col 4 lines 61-66, Howson teaches the cap is removable and upon removal of the cap, content of vial can be transferred when vent 37 allows air to enter vial 10 thus preventing a vacuum from forming). Therefore, the removable cap forming a seal does not allow air to enter vial 10 and create vacuum, and the vacuum would prevent the material from the vial to be transferred to another). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Mosler to incorporate the teachings of Howson and provide the removable plug forms a hermetic seal with the portion of the body between the first piercing member and the second piercing member.
Regarding claim 14, the device of Mosler, modified by Howson, teaches the device according to Claim 14.
Mosler further teaches wherein air from the external environment,
(i) flows into the drug vial (figure 4b, first container 113) via the second fluid pathway (figure 4b, vent conduit 105) ([0093] air may be vented inth the first container thru vent conduit (105), and
(ii) pushes a reconstituted solution (figure 4b fluid 116) from the drug vial (figure 4b, first container 113) into the fluid container (figure 4b, second container 114) via the first fluid pathway ([0093] predetermined partial vacuum in the second media container (as is often found in lyophilized drug vials, for instance) automatically pulls the fluid from the first container to the second container. In other word, when the second container 114 is under partial vacuum, the pressure difference between the first container 113 and the second container allows to push the fluid 116 from the first container to .
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mosler in view of Bayliss, IV (US 6,386,367, hereinafter Bayliss).
Regarding claim 17, Mosler teaches the device according to Claim 10.
Mosler does not teach the vial is made of UV light blocking material.
Bayliss teaches wherein the drug vial is formed of an ultraviolet (“UV”) light blocking material (col.3, lines 49-50, use of UV blocking plastic as the material for the entire vial or at least the cap or cover is also contemplated).
Bayliss uses an ultraviolet light blocking material for the drug vial in order to protect the content of the vial from exposure to light (col. 3 lines 45-47). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Mosler to incorporate the teachings of Howson and provide the ultraviolet light blocking material to the drug vial. 
Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mosler in view of Hargrove et al (US 4,573,967, hereinafter 'Hargrove').
Regarding claim 18, Mosler teaches the device according to Claim 10.
Mosler does not explicitly teach the reconstitution device includes an intravenous (“IV”) line positioned and arranged to deliver a fluid from the fluid container to a patient.
Hargrove teaches the IV line (figure 1 the deliver tube 19) positioned and arranged to deliver a fluid from the fluid container (figure 11, source of liquid 11) to a patient (figure 1 patient 12).
Hargrove provides the IV line to the reconstitution device (figure 2, serial connector 26) in order to deliver the liquid from drip chamber 14 of liquid container 11 to a patient (col. 4 lines 7-8). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have 
Regarding claim 19, the device of Mosler, modified by Hargrove, teaches the device according to Claim 18.
Mosler does not teach the reconstitution device includes an infusion pump in operable communication with the IV line.
Hargrove teaches an infusion pump in operable communication with the IV line (col.1 lines 41-49, Hargrove teaches the conventional IV sets may also include a pump to control the rate of delivery of fluid to the patient).
Hargrove teaches an IV sets (delivery tube 19) may also include a pump in order to control the r ate of delivery of fluid to the patient (col.1 lines 41-49). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the device of Mosler to incorporate the teachings of Hargrove and provide an infusion pump in operable communication with the IV line.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
•    Vaillancourt (US 5,897,526) discloses the reconstitution device and the system, but it lacks the UV coating on the vial.

•    Kubo et al (US 7,294,122) discloses the body comprises the first and second fluid pathway, but it lacks the plug.
•    Thomas et al (US 7,074,216) discloses the body comprises the receptacle, cap, first/second piercing members, but lacks the second fluid pathway.
•    Pfleiderer et al (US 5,636,660) discloses the body comprises the first and second fluid pathways with first and second piercing members, but lacks the plug.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH HAN whose telephone number is (571)272-2545.  The examiner can normally be reached on M-F 0900-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on (571)270-1755.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.H./Examiner, Art Unit 3781                                                                                                                                                                                                        
/NICHOLAS J WEISS/Supervisory Patent Examiner, Art Unit 3781